DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claim language.

Specification
The disclosure is objected to because of the following informalities:
The priority data section of the specification should be updated (17/328,918 (now U.S. Patent No. 11,316,912)).
Appropriate correction is required.

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:
“time stamp” (claim 10, line 3; claim 19, line 5) should
Claim 1 recites the limitation "monotonic increasing count" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a monotonic increasing count”;
Claim 3 recites the limitation "monotonic increasing count" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the monotonic increasing count”;
Claim 11 recites the limitation "monotonic increasing count" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a monotonic increasing count”;
Claim 20 recites the limitation "monotonic increasing count" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a monotonic increasing count”;

Claim 1 recites the limitation "each video frame" in lines 9 – 10.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each video frame”;
Claim 5 recites the limitation "each video frame" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each video frame”;
Claim 9 recites the limitation "each frame" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each frame”;
Claim 10 recites the limitation "each video frame" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each video frame”;
Claim 11 recites the limitation "each video frame" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each video frame”;
Claim 11 recites the limitation "each video frame" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each video frame”;
Claim 16 recites the limitation "each video frame" in lines 2 – 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each video frame”;
Claim 17 recites the limitation "each video frame" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each video frame”;
Claim 19 recites the limitation "each video frame" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each video frame”;
Claim 20 recites the limitation "each video frame" in lines 4 – 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each video frame”;
Claim 20 recites the limitation "each video frame" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the each video frame”;

Claim 6 recites the limitation "the corresponding audio content" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “corresponding audio content”;
Claim 6 recites the limitation "the audio content" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the corresponding audio content”;
Claim 14 recites the limitation "the audio content" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the corresponding audio content”;

Claim 13 recites the limitation "a media production" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the media production”;

Claim 15 recites the limitation "the media distribution network" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the media distribution network”;

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 – 22 of U.S. Patent No. 11,316,912. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below.

Claim 1 of the present Application maps to claim 7 of ‘912.
1.	A system for synchronizing media content for a media production, the system comprising:
a receiver configured to receive an IP media stream comprising a plurality of video frames (“a receiver configured to receive a media stream comprising a plurality of Internet Protocol (IP) packets comprising a plurality of video frames”);
a decoder configured to parse the IP media stream to determine a timestamp value for each video frame of the plurality of video frames (“a decoder configured to parse each of the plurality of IP packets of the media stream to determine a presentation timestamp (PTS) value for each video frame of the plurality of video frames”); and
a media content synchronizer configured to generate a media content timeline for the media production based on the determined timestamp value of each of the plurality of video frames (“a media content synchronizer configured to generate a media content timeline based on the determined PTS value of each of the plurality of video frames in the media stream”);
wherein the media content synchronizer is configured to generate the media content timeline based on a cadence having monotonic increasing count (“wherein the media content synchronizer is configured to generate the media content timeline based on a cadence having a monotonic increasing count that is derived from a time reference of the media distribution network”);
wherein the media content synchronizer is configured to determine whether each video frame of the plurality of video frames of the IP media stream is a next frame in a video sequence of the IP media stream based on the timestamp value for the respective video frame (“wherein the media content synchronizer is configured to determine whether each video frame of the plurality of video frames of the media stream is a next frame in a video sequence of the media stream based on the PTS value for the video frame of the plurality of video frames”);
wherein the media content synchronizer is configured to provide a substitute frame in the video sequence to generate the media content timeline when the media content synchronizer determines that a current frame in the video sequence was dropped based on the determined timestamp value for each frame when the IP media stream was transmitted in a media distribution network to the receiver (“wherein the media content synchronizer is configured to repeat a previous frame in the video sequence to generate the media content timeline when the media content synchronizer determines that a current frame in the video sequence was dropped based on the determined PTS value for each frame when the media stream was transmitted in the media distribution network”).

Claim 2 of the present Application maps to claim 7 of ‘912.
2.	The system according to claim 1, further comprising a production switcher configured to generate the media production by synchronizing the plurality of video frames of the IP media stream with corresponding audio content based on the generated media content timeline (“a production switcher configured to generate a media content production by synchronizing the plurality of video frames of the media stream with corresponding audio content based on the generated media content timeline”).
Claim 3 of the present Application maps to claim 7 of ‘912.3.	The system according to claim 1, wherein the media content synchronizer generates the media content timeline based on the cadence having monotonic increasing count that is derived from a time reference of the media distribution network (“wherein the media content synchronizer is configured to generate the media content timeline based on a cadence having a monotonic increasing count that is derived from a time reference of the media distribution network”).
Claim 4 of the present Application maps to claim 7 of ‘912.4.	The system according to claim 1, wherein the media content synchronizer is configured to repeat a previous frame in the video sequence as the substitute frame in the video sequence (“wherein the media content synchronizer is configured to repeat a previous frame in the video sequence to generate the media content timeline when the media content synchronizer determines that a current frame in the video sequence was dropped based on the determined PTS value for each frame when the media stream was transmitted in the media distribution network”).
Claim 5 of the present Application maps to claim 8 of ‘9125.	The system according to claim 1, wherein the IP media stream further comprises real-time transport protocol ("RTP") header information, and the decoder parses each of a plurality of IP packets of the IP media stream to determine the timestamp value for each video frame from an RTP packet parsed from the RTP header information (“The system according to claim 7, wherein the media stream further comprises real-time transport protocol (“RTP”) header information, and the decoder parses each of the plurality of IP packets of the media stream to determine the PTS value for each video frame from an RTP packet parsed from the RTP header information”).
Claim 6 of the present Application maps to claim 9 of ‘912.6.	The system according to claim 1, wherein the media content synchronizer is configured to resample the corresponding audio content at a rate to be synchronized to the cadence of the media content timeline, such that the audio content is aligned with the video sequence (“The system according to claim 7, wherein the media content synchronizer is configured to resample the corresponding audio content at a rate to be synchronized to the cadence of the media content timeline, such that the audio content is aligned with the video sequence”).
Claim 7 of the present Application maps to claim 10 of ‘912.7.	The system according to claim 2, wherein the production switcher is configured to generate the media production to be displayed on a browser of a content consuming device according to a Web Real-Time Communication (WebRTC) framework, such that B-frames are excluded from the plurality of video frames and the plurality of video frames of the IP media stream cannot be reordered when transmitted in the media distribution network (“The system according to claim 7, wherein the production switcher is configured to generate the media content production to be displayed on a browser of a content consuming device according to a Web Real-Time Communication (WebRTC) framework, such that B-frames are excluded from the plurality of video frames and the plurality of video frames of the media stream cannot be reordered when transmitted in the media distribution network”).

Claims 8 – 10 map similarly to claims 7 – 14 of ‘912

Claim 11 of the present Application maps to claim 15 of ‘912.
Claims 12 – 19 map similarly to claims 15 – 22.
Claim 20 of the present Application maps to claim 7 of ‘912.

The current claim language is not rejected under statutory double patenting because the independent claim of the present Application are broader than the claim language in ‘912.


For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/